Citation Nr: 0837474	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center 
in Fort Harrison, Montana



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at the Dixie Medical Center 
(DMC) in St. George, Utah from April 4, 2005 to April 7, 
2005.  




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to January 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 decisional letter of the Department of Veterans Affairs 
(VA) Network Authorization and Payment Center (NAO) in Fort 
Harrison, Montana.  In the veteran's April 2007 VA Form 9, 
substantive appeal, he requested a videoconference hearing.  
Such a hearing was scheduled for September 12, 2007; however, 
he failed to report.  


FINDING OF FACT

The veteran does not have any service-connected disabilities 
and has Medicare coverage, which provided partial payment for 
the treatment he received from DMC.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
treatment the veteran received at DMC from April 4, 2005, to 
April 7, 2005.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
September 2005 and April 2006 letters and the February 2007 
statement of the case (SOC) provided the veteran with notice 
of the statutes and regulations that apply to his case.

The Board is aware that legislation signed by the President 
this month, designated as the Veterans' Mental Health and 
Other Care Improvements Act of 2008, provides for amendments 
to 38 U.S.C.A. §§ 1725 and 1728 (pertaining to reimbursement 
of medical expenses).  The changes made do not include any 
critical to the circumstances of the instant case. 

B.	Factual Background

The initial claims for payment or reimbursement filed by DMC 
and the healthcare providers who rendered treatment at DMC 
were filed in April 2005 and May 2005, and predominately note 
treatment from April 4, 2005, to April 7, 2005.  

In its September 2005 decision, the NAO determined that it 
could not pay or reimburse the veteran for the DMC treatment 
received as he had other health plan coverage, in whole or in 
part, for the emergency treatment.  

In the veteran's September 2005 notice of disagreement, he 
disagreed that he had coverage, stating that his coverage 
consisted of "the VA in Las Vegas and Medicare A & B."  He 
noted that under Medicare, he was still responsible for the 
deductible, and given that his treatment at DMC from April 4, 
2005, to April 7, 2005, was for emergency treatment, "[VA] 
should consider paying the deductible."  He also noted that 
on April 4, 2005, he contacted the VA in Las Vegas and was 
instructed to call 911 if it was an emergency; after the 
call, he went to the emergency room at DMC for treatment and 
was then admitted to the hospital.  

In an April 2006 letter and February 2007 SOC, the RO 
indicated that because the veteran had other health care 
coverage in the form of Medicare, Parts A and B, he was 
ineligible for payment or reimbursement for the private 
medical services provided at DMC.  The SOC also noted that on 
April 5, 2005, the NAO received a phone call from DMC 
informing VA that the veteran had been admitted to their 
facility for treatment, and seeking to verify the veteran's 
eligibility for this treatment.  After reviewing the 
veteran's records, it was determined that he did not meet 
eligibility criteria under 38 U.S.C.A. § 1728 for 
unauthorized medical claims since he was not service-
connected for the disability for which treatment was sought.  
DMC was advised that the veteran might be eligible for 
payment under 38 U.S.C.A. § 1725, the Millennium Health and 
Benefits Act; the provider was unsure whether the veteran had 
any other payers for his emergency treatment, and would check 
to see if he had Medicare.

In the veteran's VA Form 9, he stated that the hospital tried 
to have him admitted to the VA in Las Vegas, but was advised 
that they were full.  He contends that as he tried to go to 
the VA first, and made an effort to use VA facilities, but 
had to go to the nearest hospital for emergency treatment, he 
should be reimbursed for the deductible he had to pay under 
Medicare.

C.	Legal Criteria and Analysis

Initially, the Board notes that there is no evidence that the 
services the veteran received at DMC were pre-authorized for 
payment or reimbursement purposes, nor does he allege that 
payment or reimbursement was authorized.  Generally, in order 
to be entitled to payment or reimbursement of private medical 
expenses not previously authorized, a claimant must satisfy 
the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. 
§ 1725 and the implementing regulations.  Because it is 
reasonably shown that the veteran does not have any service-
connected disabilities (notably, he has not alleged any 
service-connected disabilities) and it is not shown nor 
alleged that he is a participant in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31, he is not 
eligible for benefits under 38 U.S.C.A. § 1728.  See 
38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is clear from the record that the veteran had coverage 
under a health-plan contract, i.e., Medicare, which would 
have covered at least part of the cost of his treatment from 
DMC.  Such coverage has been confirmed by the veteran.  Thus, 
he does not meet one of the criteria for entitlement to 
payment or reimbursement under 38 U.S.C.A. § 1725 
(specifically, he does not meet the criteria requiring a lack 
of other insurance coverage under 38 C.F.R. § 17.1002(g)), 
all of which must be met to warrant reimbursement, it is not 
necessary to analyze whether the claim meets the additional 
requirements under 38 U.S.C.A. § 1725.  38 C.F.R. § 17.1002.

As mentioned above, the veteran has argued that because he 
attempted to receive treatment at the VA, and was treated at 
DMC only because it was an emergency situation, VA should 
reimburse his Medicare deductible.  The Board notes, however, 
that it is bound to adjudicate the claim currently before it 
under the applicable laws and regulations.  Given that those 
regulations do not allow for payment or reimbursement of 
private medical expenses under 38 U.S.C.A. § 1725 when a 
veteran has other health coverage, such as Medicare, that can 
provide at least partial payment or reimbursement, and given 
that there is no evidence that payment or reimbursement of 
the veteran's DMC services were pre-authorized, the Board 
must deny the veteran's appeal.

In summary, the record shows that the veteran has Medicare 
coverage, and this coverage paid for a portion of the cost of 
the services he received from DMC.  Because such coverage is 
a bar to recovery under 38 U.S.C.A. § 1725, and because the 
veteran was not eligible for recovery  under 38 U.S.C.A. 
§ 1728 (because he did not have service-connected disability 
and was not in a VA vocational rehabilitation or in need of 
the treatment for purposes of a VA training program), the 
instant claim for reimbursement lacks legal merit, and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).






ORDER

Entitlement to payment or reimbursement for the private 
medical services the veteran received at DMC from April 4, 
2005 to April 7, 2005 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


